Citation Nr: 0722224	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-03 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death has been received.

2.  Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1941 
to June 1946.  The appellant is the veteran's surviving 
spouse.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision, in which the RO 
declined to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in October 
2004, and the RO issued a statement of the case (SOC) in 
November 2004.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
February 2005.

In July 2006, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In May 1998, the RO declined to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant did not appeal this decision.  

3.  The evidence received since the May 1998 decision is not 
cumulative or redundant of evidence previously of record, and 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.

4.  The veteran died in February 1996.  The death certificate 
shows the direct cause of death as pulmonary embolism 
(source: left thigh).

5.  During the veteran's lifetime, he was service-connected 
for injury and muscle hernia, muscle group XIV (residuals of 
gunshot wound to left thigh).

6.  The most probative and competent evidence of record does 
not show that the veteran's service-connected disability 
caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  The RO's May 1998 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
the cause of the veteran's death are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.40, 3.41, 3.102, 
3.304, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Considering the petition to reopen the claim for service 
connection for the cause of the veteran's death in light of 
the above, and in view of the Board's favorable disposition 
of the claim, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen the claim for service connection for the 
cause of the veteran's death has been accomplished.

Regarding the appellant's claim for service connection for 
the cause of the veteran's death, in a June 2004 pre-rating 
letter, the RO provided notice to the appellant regarding 
what information and evidence was needed to establish each 
element of a claim for service connection for the cause of a 
veteran's death.  The letter also notified the appellant of 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Further, the letter requested that the 
appellant submit any evidence in her possession that 
pertained to the claim.  The August 2004 RO rating decision 
reflects initial adjudication of the claim after issuance of 
that letter.  Clearly, this letter meets the VCAA's timing of 
notice requirements.  

Regarding Dingess/Hartman, the Board finds that the appellant 
has not been informed as to how disability evaluations and 
effective dates are assigned and the type of evidence that 
impacts those determinations; however, as the decision herein 
denies the petition to reopen the appellant's claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned; hence, there is no possibility 
of prejudice to the appellant under the requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and medical opinions, and post-service VA examination reports 
and VA medical opinions.  The transcript of the appellant's 
Board hearing testimony is also of record.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

A.  Petition to Reopen Claim for Service Connection

The appellant's claim for service connection for the cause of 
the veteran's death previously was considered and denied.  In 
a May 1998 decision, the RO declined to reopen the 
appellant's previously denied claim for service connection 
for the cause of the veteran's death.  The evidence of record 
then consisted of the veteran's service medical records, 
post-service private medical records, and post-service VA 
examination reports.  

The service medical records indicate that the veteran 
incurred a gunshot wound to the left thigh.  The diagnosis 
was muscular hernia of the left thigh.  The veteran underwent 
surgery for the gunshot wound.  Separation examination 
reveals the veteran had a neuro-muscular condition of the 
left thigh manifested by lateral bulging of the thigh muscles 
involving the vestus lateralia and the vastus intermedius 
muscles and weakness and pain in walking and hypoesthesia of 
the thigh, leg, and foot.  

A January 1950 VA examination report indicates that the 
veteran had hypoesthesia over the entire leg below the level 
of the wounds.  There was no limitation of motion or muscle 
atrophy.  The veteran walked with a very slight limp favoring 
the left leg.

A January 1971 private medical record from F.D., M.D. shows 
that the veteran had deep-seated pain at the wound area 
accompanied by numbness to the lumbar regions with difficulty 
of urination.  The veteran was diagnosed with nervous 
disturbances as after effect of a gunshot wound of the left 
thigh.

A February 1971 VA examination report showed findings of a 
left limp.  The examination revealed scars on the left thigh.

A March 1976 private medical record from P.S., M.D. reveals 
that the veteran had a long standing pain and numbness of the 
left lower extremity.  The pain radiated up to the left hip 
and down to the left foot.

A June 1981 letter from a private physician, M.J., M.D., 
indicates that the veteran had pain and numbness in his left 
lower extremity.  There was absence of knee jerk in the left 
knee.  The veteran was found to have no improvement while the 
pain and numbness increased.  The veteran's walking and 
sleeping were also impaired.

A February 1989 medical record from J.C., M.D. reveals that 
the veteran had a bulging of vastus lateralis, left thigh 
with pain and tenderness.

A December 1989 private medical record from M.T., M.D. shows 
that the veteran had weakness of the left lower extremity.

A May 1994 VA examination report for the nerves shows 
findings of no focal numbness in the lower extremities.  
There was atrophy of the distal left thigh.  Deep tendon 
reflexes were absent bilaterally and the veteran walked with 
small steps.

The May 1994 VA orthopedic examination report showed 
objective findings of slight pain on motion.

A February 1996 death certificate shows that the veteran died 
of pulmonary embolism (source - left thigh).

An April 1996 letter from a private physician, J.P., M.D., 
states that the veteran was under his medical care and 
supervision for rheumatoid arthritis, mostly concentrated on 
the left thigh.  It was noted that the veteran suffered from 
a gunshot wound in service.

A July 1997 letter from a private physician, L.S., M.D., 
states that the veteran was treated by him in July 1995.  It 
was noted that the veteran had a stroke with residual left 
hemiparesis in January 1995.  At the time the veteran was 
seen, he still had left hemiparesis, constipation, and body 
weakness.

In the May 1998 rating decision, the RO declined to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death on the basis that there was no evidence 
to show that the veteran's service-connected disability 
contributed significantly to cause the veteran's death or 
that the veteran's service-connected disability was related 
to the pulmonary embolism that caused the veteran's death.  
The appellant did not appeal this decision.  Hence, that 
decision is final as to the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The appellant filed the current claim for service connection 
for the cause of the veteran's death in May 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that the evidence added to the record since the RO's prior 
final denial constitutes new and material evidence to reopen 
the claim for service connection for the cause of the 
veteran's death.

Objective evidence pertinent to the appellant's claim for 
service connection for the cause of the veteran's death that 
was received after the May 1998 final RO denial consists of 
private medical opinions and VA medical opinions.  

A June 2004 letter from the private physician, A.A., M.D., 
states that the veteran's cause of death was cardio 
respiratory arrest secondary to pulmonary embolism with 
probable source from the left thigh which was allegedly hit 
by shrapnel during World War II.

A June 2004 letter from the private physician, J.F-P., M.D., 
states that the veteran was treated from 1995 to 1996 for a 
pulmonary embolism with the probable source from the left 
thigh which had been allegedly hit by shrapnel during World 
War II.

A March 2005 VA medical opinion states that the VA physician 
could not resolve the issue of whether the veteran's cause of 
death was related to service without resorting to mere 
speculation because of the lack of supporting evidence, which 
would make the diagnosis of pulmonary embolism as the cause 
of death for the veteran.  The VA physician stated that the 
diagnosis of pulmonary embolism was made on patients who had 
an underlying inherited predisposition to hypercoagulability 
that remained silent until an acquired stressor occurred, 
such as immobilization (stroke or intensive care unit (ICU) 
patients).  The VA physician stated that although immobility 
had been established to be one of the stressors that might 
precipitate pulmonary embolism, there was no mention in the 
medical records that the veteran had not been able to 
ambulate primarily because of his service-connected gunshot 
wound injury.  Further, there was mention of the veteran 
having suffered from cerebrovascular stroke with left-sided 
hemiparesis, a condition which also precipitates pulmonary 
thromboembolism.

In an April 2005 addendum to the March 2005 VA opinion, the 
same VA physician stated that if the veteran's service-
connected left thigh gunshot wound had remained static since 
his injury, then it was not likely that the service-connected 
disability could cause pulmonary embolism.  However, the VA 
physician stated that if the injury had progressed to the 
point that it had caused him to be bedridden and unable to 
ambulate, there was a remote possibility that the veteran's 
service-connected disability caused his pulmonary embolism.

Regarding the newly submitted evidence, the Board notes that 
the June 2004 private physicians' opinions suggest that the 
veteran's service-connected left thigh disability caused or 
contributed to his death.  Therefore, the Board finds that 
this evidence constitutes new and material evidence to reopen 
the claim for service connection for the cause of the 
veteran's death.  As these records have not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new".  
Moreover, as noted above, the appellant was previously denied 
service connection for the cause of the veteran's death 
because the evidence did not show that the veteran's service-
connected disability caused or contributed to his death, and 
as these private medical opinions were not of record at the 
time of the May 1998 RO rating decision, these records relate 
to an unestablished fact that is necessary to substantiate 
the claim, and provide a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
the cause of the veteran's death are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

B.  Service Connection for the Cause of the Veteran's Death

Although the appellant's claim for service connection for the 
cause of the veteran's death has been reopened, the Board 
finds that preponderance of the evidence supports a finding 
that service connection for the cause of the veteran's death 
is not warranted. 

The Board notes that there are differing opinions regarding 
whether the veteran's service-connected left thigh disability 
caused or contributed to his death.

In this situation, it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while the June 2004 
private medical opinions tend to suggest a medical 
relationship between the veteran's service-connected left 
thigh disability and his cause of death, the March 2005 and 
April 2005 VA medical opinions-based upon review of the 
veteran's entire claims file-constitute probative evidence 
that the veteran's service-connected left thigh disability 
did not cause or contribute to his death.  

In this regard, the Board notes that the June 2004 private 
physicians did not provide rationale for their opinions that 
the veteran's death was caused by his left thigh disability.  
On the contrary, the March 2005 VA physician provided 
rationale for his opinion in that he stated a stressor for 
pulmonary embolism is usually immobilization and there was no 
medical documentation to show that the veteran was immobile 
near the time of his death.  Further, in the April 2005 
addendum, the VA physician noted that if the veteran's injury 
had caused him to be bedridden, then there was a remote 
possibility that his service-connected left thigh disability 
caused or contributed to his death.  However, review of the 
evidence of record shows that the veteran complained of 
neurological symptoms related to his service-connected 
disability, but was not shown to be bedridden or unable to 
ambulate.  Therefore, the medical evidence of record showing 
the veteran's medical status prior to his death substantiates 
a finding that his disability remained static.  In addition, 
although the veteran did have a stroke in 1995, of which the 
March 2005 VA physician stated that immobilization secondary 
to strokes could cause pulmonary embolism, there is no 
finding in the medical records that the stroke was caused by 
the veteran's service-connected left thigh disability.  

The Board also notes that the fact that the veteran's 
treating physicians opined that his service-connected left 
thigh disability caused or contributed to his death-without 
more-does not add significantly to the probative value of an 
opinion as to causal relationship.  The Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See, 
e.g., Winsett v. West, 11 Vet. App. 420 (1998), citing 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Moreover, the appellant testified during the July 2006 Board 
hearing that she knew the veteran when he was discharged from 
service in 1946 and that from 1946 to 1996, the veteran 
always complained of pain, swelling, and numbness in the left 
thigh.  In addition to the medical evidence, the Board has 
considered the appellant's assertions as advanced during the 
Board hearing and during the course of the appeal.  While the 
Board does not doubt the sincerity of the appellant's belief 
that the veteran's service-connected left thigh disability 
caused or contributed to his death, this claim turns on a 
medical matter.  As a layperson without the appropriate 
medical training and expertise, the appellant simply is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For that reason, the appellant's 
unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claim.

For all the foregoing reasons, the claim for service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death has been received, the appeal is granted.

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


